Citation Nr: 0125084	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  96-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a 30 percent disability 
evaluation for service-connected hyperthyroidism, reduced to 
0 percent, effective May 1, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to July 
1990.  The instant appeal arose from a January 1995 rating 
decision which reduced the disability evaluation for service-
connected hyperthyroidism from 30 to 0 percent, effective May 
1, 1995.

The veteran requested and was scheduled to appear at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the RO (Travel Board hearing); however, 
the veteran failed to report for the hearing.


REMAND

The veteran contends, in substance, that the disability 
evaluation for service-connected hyperthyroidism should not 
have been reduced.  She asserts that her service-connected 
thyroid disability causes recurring tremors; weight loss and 
gain; "eggy like" stools; long periods of sleepiness; 
fatigue; and paranoid feelings.

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA redefined VA's obligations with 
respect to the duty to notify and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court 
of Appeals for Veterans Claims has held that all provisions 
of the VCAA are potentially applicable to claims pending on 
the date of the law's enactment, and that concerns of 
fundamental fairness and fair process demanded further 
development and readjudication under the VCAA by the lower 
adjudicatory authority.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001), mot. for recons. denied, 14 Vet. App. 327 
(per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate this 
claim.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Initially, the Board notes that the RO developed the 
veteran's claim as entitlement to an increased disability 
evaluation for service-connected hyperthyroidism.  However, 
the veteran's notice of disagreement was to the RO's January 
1995 rating decision in which the RO effectuated a reduction 
of the 30 percent evaluation then assigned to her service-
connected hyperthyroidism.  While the October 1995 Statement 
of the Case (SOC) does contain the laws and regulations 
governing the evaluation of service-connected disabilities, 
it does not contain the laws and regulations pertinent to the 
restoration of a reduced evaluation.  As regards ratings, 
like the 30 percent rating at issue in this case, which have 
been in effect less than 5 years, "[r]eexaminations 
disclosing improvement . . . will warrant reduction in 
rating."  38 C.F.R. § 3.344(c) (2001).  Accordingly, the RO 
should prepare a Supplemental SOC (SSOC) concerning the issue 
of entitlement to restoration of a 30 percent evaluation for 
service-connected hyperthyroidism, reduced to 0 percent, 
effective May 1, 1995.  This SSOC should contain notice of 
the laws and regulations governing the reduction of 
evaluations and the restoration of a reduced evaluation, 
e.g., 38 C.F.R. §§ 3.105, 3.344 (2001).

In addition, the July 1997 VA examination report noted that 
thyroid function studies had been obtained but were not 
available at the time the examiner dictated his/her report.  
It appears that the thyroid function studies have been 
associated with the record; however, a medical opinion as to 
the significance of the test results is not included in the 
record.  For these reasons, an addendum to the July 1997 VA 
examination report should be prepared which explains the 
significance of the thyroid function studies' results.  
Additionally, given the length of time of this appeal and 
noting that the most recent VA examination was conducted in 
July 1997, more than 4 years ago, a more recent evaluation is 
warranted.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination in order 
to determine the nature, etiology, and extent of the 
veteran's disability.  38 U.S.C.A. § 5103A (West Supp. 2001).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to her appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that she provide the RO with any 
additional information that would assist 
in substantiating her claim.  She must 
adequately identify any sources of 
information and provide any necessary 
authorization.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  After the above development has been 
completed, and all relevant evidence 
associated with the claims file, the RO 
should forward the claims folder to an 
appropriate VA physician.  The VA 
physician is requested to prepare an 
addendum to the July 1997 examination 
report which addresses the significance 
of the thyroid function studies' results.  
The claims folder must be made available 
to and reviewed by the physician in 
connection with the report.  A complete 
rationale should be provided for all 
conclusions reached.

3.  In connection with #2, the RO should 
also schedule the veteran for a VA 
examination to determine the current 
status of her hyperthyroidism.  All 
special studies and tests should be 
performed.  The claims folder must be 
made available to and reviewed by the 
physician and the physician should 
provide an evaluation of the significance 
of the thyroid function studies' results.  
A complete rationale should be provided 
for all conclusions reached.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) is fully complied with 
and satisfied.

5.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative, if any, should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 C.F.R. § 3.344.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	CHERYL L. MASON 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



